Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
This action is in response to communications filed on 03/01/2021, claim(s) 7 and 16 are cancelled, claim 1, 8, 10, 11 & 20 are amended and claims 21 and 22 have been added per Applicant’s request. Therefore, claims 1-6, 8-15 and 17-22 are presently pending in the application and have been considered as follows.
Examiner Note
In light of the applicant's amendments, the examiner hereby withdraws his previous 35 USC 112(b) rejection. 
Response to Arguments
Applicant’s arguments, see page 8-10 of Applicant’s response, filed 03/01/2021, with respect to the rejection(s) of claim(s) 1-20 under 102 have been fully considered and are persuasive. In particular, Applicant’s amendments to the claims has overcome the rejection on record. Therefore, the rejection has been withdrawn. However, upon further consideration, a new 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/31/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1-6, 8-15 and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over US 20180024893 A1 to Sella et al. (hereinafter “Sella”) in view of US20170177867 to Crofton et al. (hereinafter “Crofton”)
 Claim 1
Sella teaches An automated remediation and restoration system comprising:
a processor; [e.g. Sella, Fig 3 Item 110]  and
computer readable media [e.g. Sella, Para. 0057] including instructions which, when executed by the processor, cause the processor to:
receive, at a remote cloud service[e.g. Sella, Fig 1 Item 100], from a first client device [e.g. Sella, Fig 1 Item 20] over a communication network [e.g. Sella, Fig 1 Item 10] during a synchronization session, synchronization data for a first file indicating that a first client device is associated with a likelihood of infection by malware; [e.g. Sella, Para. 0010, 0015, 0043; Also see Para. 0013-0020 describing the delta scoring process]
determine, at the remote cloud service, in response to receiving the synchronization data, that the first client device has been infected by malware; [e.g. Sella, Para. 0045]
… invoke…remediation of the first client device…; [e.g. Sella, Para. 0048; “Alternatively, backup manager may be configured to restore system files and/or application files as well in an effort to help remove the ransomware infection. It will be appreciated that prior to performing step 263 system 1 and/or the authorizing user may take steps to eradicate the indicated infection on client computing device 20.” The examiner has interpreted backup client application 25 to be synonymous with antivirus service as it helps remove ransomware.]
confirm, at the remote cloud service, that the remediation of the first client device has successfully concluded; [e.g. Sella, Para. 0048; It is inherent from Para. 0048 that prior to backup some indication must be provided of removal of infection]
determine an initial infection time, based on a review of a synchronization history of the first file, when an infected version of the first file was initially submitted for synchronization with the remote cloud service; [e.g. Sella, Para. 0027 “time-window” “historical delta”] and
automatically restore the first file on the client device by identifying, at the remote cloud service, a first version of the first file synced prior to the initial infection time and replacing the infected version with the first version. [e.g. Sella, Para. 0027, 0048, 0049]

While Sella teaches the system of claim 1 and does teach in Para. 0023 and Para. 0031 that the system acts in accordance to policies provided by authorized user “The user may use the GUI to provide instructions to system 1 regarding the disposition of the backup from the transaction and/or changes in policy going forward.” And para 0024 indicates the all of the measures may be implemented automatically “System 1 may be configured to implement a variety of counter-measures described hereinbelow in response to the indicated infection….Alternatively, some, or all, of the following measures may be implemented autonomously by system 1.” 

Sella fails to explicitly teach accessing information of the user regarding explicit consent for automation. More specifically Sella fails to teach the claimed limitations of: 
“access first user account information associated with the first client device to identify remediation actions approved to be automatically invoked on the first client device responsive to determining that the first client device has been infected by malware” 
“automatically invoke, on the first client device, the remediation actions that have been approved to be invoked automatically”
however, Crofton directed towards remote remediation/restoration of files teaches that a user may opt-in or select for automatic restoration. See paragraph 0052 “In some implementations, users of the backup system may opt-in or select to allow automatic restoration.” and In some implementations, users may opt-in or select to allow automatic mitigation of corrupt files. In such implementations, at step 368, the backup manager may automatically restore the prior version of the file or fragment, undoing the modification.”

Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include, the above features in the invention as disclosed by Sella. The combination would result in the eradication and restoration of Sella invention to be done automatically based on the explicit user consent of remote actions against malware as disclosed by Crofton saving the user time by prevention of micro managing every possible infection.

Claim 2
Sella teaches the system of claim 1, wherein the malware is one of a ransomware, spyware, adware, virus, or worm. [e.g. Sella, Para. 0010, 0027]

Claim 3
Sella teaches the system of claim 1, wherein the antivirus service is locally installed on the first client device. [e.g. Sella, Fig. 2 Item 25]

Claim 4
Sella teaches the system of claim 1, wherein the instructions further cause the processor to automatically restore a copy of the first file within a remote cloud storage by reverting the infected version stored in the remote cloud storage to the first version. [e.g. Sella, Para. 0048]

Claim 5
Sella teaches the system of claim 1, wherein a plurality of files on the first client device are damaged by malware, and wherein the instructions further cause the processor to automatically restore a copy of each of the plurality of files within a remote cloud storage by reverting an infected version of each damaged file to a version of the file synced prior to the initial infection time. [e.g. Sella, Para. 0027, 0048, 0049]
Claim 6
Sella teaches the system of claim 1, wherein the first version corresponds to a version of the first file synced during a synchronization session that occurred earlier than the initial infection time by at least a predetermined buffer period. [e.g. Sella, Para. 0027, 0048, 0049]

Claim 8
Sella as modified by Crofton teaches the system of claim 1, wherein the instructions further cause the processor to receive, at the remote cloud service, from the first user account associated with the first client device, authorization to enable automated restoration of files on the client device. [e.g. Sella, Para. 0048, “, backup manager 130 may restore (step 263) to client computing device 20 some or all the files in the transaction from a baseline version stored in backup database 140 (FIG. 3), either autonomously, or in accordance with instructions received from an authorized user” The reference makes clear an authorized user can instruct backup each time or have system automate restoration using rules as also described in para. 0040 which could be a time prior or after infection.] [e.g. Crofton, Para. 0052 “In some implementations, users of the backup system may opt-in or select to allow automatic restoration.”]

Claim 9
Sella as modified by Sella teaches the system of claim 8, wherein the authorization is obtained prior to receiving the synchronization data for the first file. [e.g. Sella, Para. 0048, “, backup manager 130 may restore (step 263) to client computing device 20 some or all the files in the transaction from a baseline version stored in backup database 140 (FIG. 3), either autonomously, or in accordance with instructions received from an authorized user” The reference makes clear an authorized user can instruct backup each time or have system automate restoration using rules as also described in para. 0040 which could be a time prior or after infection.] [e.g. Crofton, Para. 0052 “In some implementations, users of the backup system may opt-in or select to allow automatic restoration.”]

Claim 10
Sella teaches the system of claim 8, wherein the authorization is obtained after determining that the first client device has been infected by malware in response to a request from the remote cloud service. [e.g. Sella, Para. 0048, “, backup manager 130 may restore (step 263) to client computing device 20 some or all the files in the transaction from a baseline version stored in backup database 140 (FIG. 3), either autonomously, or in accordance with instructions received from an authorized user”] [e.g. Crofton, Para. 0085 “If the age of the new version exceeds the temporal threshold before the shared rate for the new version exceeds threshold 308′, then at step 366, the backup manager may transmit a notification of a potentially malicious or corrupt file to client devices having device identifiers associated with the new version of the file, as discussed above, allowing users to select to restore the prior version of the file.]

Regarding claims 11-15, 17, 18 and 20 they are method and manufacture claims essentially corresponding to the above recitations, and they are rejected, at least, for the same reasons.

Claim 19
Sella teaches the method of claim 11, further comprising:
receiving synchronization data for a plurality of files from the first client device during the synchronization session; [e.g. Sella, Para. 0044 – “It will therefore be appreciated that each backed up file in a backup transaction may impact the overall score of the backup transaction. It will similarly be appreciated that the overall score may all also be employed at the end of the series of processes or routines to determine whether some or all of the backed up files are infected.”]
characterizing a subset of the plurality of files as having been damaged by the malware; and [e.g. Sella, Para. 0044 – “It will therefore be appreciated that each backed up file in a backup transaction may impact the overall score of the backup transaction. It will similarly be appreciated that the overall score may all also be employed at the end of the series of processes or routines to determine whether some or all of the backed up files are infected.”]
automatically restoring only the subset of the plurality of files. [e.g. Sella, Para. 0048 – “Alternatively, or in addition, backup manager 130 may restore (step 263) to client computing device 20 some or all the files in the transaction from a baseline version stored in backup database 140 (FIG. 3), either autonomously…”]
Claim 21
While Sella teaches the system of claim 1 and does teach in Para. 0023 and Para. 0031 that the system acts in accordance to policies provided by authorized user “The user may use the GUI to provide instructions to system 1 regarding the disposition of the backup from the transaction and/or changes in policy going forward.” And para 0024 indicates the all of the System 1 may be configured to implement a variety of counter-measures described hereinbelow in response to the indicated infection….Alternatively, some, or all, of the following measures may be implemented autonomously by system 1.”

 Sella fails to explicitly teach accessing information of the user regarding explicit consent for automation nor does Sella teach identifying multiple infected devices. More specifically Sella fails to teach the claimed limitations of: 
 “identify a second client device associated with the first user account; determine that the second client device has been infected by malware; and automatically invoke the remediation actions that have been approved by the client to be invoked automatically for remediation of the second client device.”
However, Crofton directed towards remote remediation/restoration of files teaches that a user may opt-in or select for automatic restoration and further teaches that multiple device associated with a user are acted upon See paragraph 0052 “In some implementations, users of the backup system may opt-in or select to allow automatic restoration.” and paragraph 0085 “If the age of the new version exceeds the temporal threshold before the shared rate for the new version exceeds threshold 308′, then at step 366, the backup manager may transmit a notification of a potentially malicious or corrupt file to client devices having device identifiers associated with the new version of the file, as discussed above, allowing users to select to restore the prior version of the file. In some implementations, users may opt-in or select to allow automatic mitigation of corrupt files. In such implementations, at step 368, the backup manager may automatically restore the prior version of the file or fragment, undoing the modification.”

Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include, the above features in the invention as disclosed by Sella. The combination would result in the eradication and restoration of Sella invention to be done automatically based on the explicit user consent of remote actions against malware as disclosed by Crofton saving the user time by prevention of micro managing every possible infection on every possible device that shares the same infected file.

Claim 22
While Sella teaches the system of claim 21 and does teach in Para. 0023 and Para. 0031 that the system acts in accordance to policies provided by authorized user “The user may use the GUI to provide instructions to system 1 regarding the disposition of the backup from the transaction and/or changes in policy going forward.” And para 0024 indicates the all of the measures may be implemented automatically “System 1 may be configured to implement a variety of counter-measures described hereinbelow in response to the indicated infection….Alternatively, some, or all, of the following measures may be implemented autonomously by system 1.” And lastly in Para. 0027, 0048, 0049 that a file on a client device is restored prior to an initial infection time “For example, system 1 may be configured to determine a most recent “trusted” baseline backup version based on historical delta-scores computed as per the description hereinabove. System 1 may also be configured to identify and report the time-window (using the same method), in which the ransomware has infected the machine.” 

Sella fails to explicitly identifying multiple infected devices and restoring the files on multiple infected devices. More specifically Sella fails to teach the claimed limitations of: 
 “determine that a second file associated with the second client device was infected with the malware; automatically restore the second file on the second client device by identifying, at the remote cloud service, a first version of the second file synced prior to an initial infection time of the second file; and replace an infected version of the second file with the first version of the second file..”
However, Crofton directed towards remote remediation/restoration of files teaches that multiple device associated with a user are acted upon Se paragraph 0085 “If the age of the new version exceeds the temporal threshold before the shared rate for the new version exceeds threshold 308′, then at step 366, the backup manager may transmit a notification of a potentially malicious or corrupt file to client devices having device identifiers associated with the new version of the file, as discussed above, allowing users to select to restore the prior version of the file. In some implementations, users may opt-in or select to allow automatic mitigation of corrupt files. In such implementations, at step 368, the backup manager may automatically restore the prior version of the file or fragment, undoing the modification.”

Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include, the above features in the invention as Sella. The combination would result in the eradication and restoration of Sella invention to be done automatically based on the explicit user consent of remote actions against malware as disclosed by Crofton saving the user time by prevention of micro managing every possible infection on every possible device that shares the same infected file.

Conclusion



Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER C HARRIS whose telephone number is (571)270-7841.  The examiner can normally be reached on Monday through Friday between 8:00 AM to 4:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey L Nickerson can be reached on (469) 295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER C HARRIS/Primary Examiner, Art Unit 2432